FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingSeptember2011 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x Notification of Transactions of Directors, Persons Discharging Managerial Responsibility or Connected Persons I give below details of changes in interests of the under-mentioned Persons Discharging Managerial Responsibility in the Ordinary shares of GlaxoSmithKline plc ("Ordinary shares") following the vesting of 50% of awards made under the GlaxoSmithKline Deferred Investment Award Plan ("the Plan") on 18 September 2007: Ms C Thomas Following the vesting of 5,850.558 Ordinary shares under the Plan on 18 September 2011, Ms Thomas will receive a payment of 1302.50 pence per Ordinary share on 20 October 2011. Mr D Redfern Following the vesting of 9,360.893 Ordinary shares under the Plan on 18 September 2011, Mr Redfern will receive a payment of 1302.50 pence per Ordinary share on 20 October 2011. The Company and the above-mentioned persons were advised of this information by the Administrators of the Plan on 22 September 2011. This notification relates to transactions notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(a). V A Whyte Company Secretary 22 September 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date: September 22, 2011 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
